STATE OF MICHIGAN

                              COURT OF APPEALS



                                                                     UNPUBLISHED
In re D. PRUITT, Minor.                                              October 2, 2018

                                                                     No. 342267
                                                                     Kent Circuit Court
                                                                     Family Division
                                                                     LC No. 15-053262-NA


Before: MURRAY, C.J., and CAMERON and LETICA, JJ.

PER CURIAM.

        Respondent-father appeals the trial court’s order terminating his parental rights to his 10-
year-old child (DP) under MCL 712A.19b(3)(c)(i) (more than 182 days passed since the initial
dispositional order and the conditions that led to the adjudication continue to exist), (g) (failure
to provide proper care and custody), and (j) (reasonable likelihood of harm if child is returned to
parent’s home). On appeal, respondent claims he was denied reasonable efforts for reunification
and that the trial court failed to make the proper inquiries under the Indian Child Welfare Act
(ICWA), 25 USC 1901 et seq. and MCR 3.965(B)(2). We affirm.

                       I. FACTUAL AND PROCEDURAL BACKGROUND

        On October 2, 2015, petitioner, the Department of Health and Human Services (DHHS),
filed a petition for temporary custody against respondent and DP’s mother.1 Grand Rapids
Police responded to a domestic violence call at the home of respondent’s mother. At the time,
respondent and DP lived in the home. On arrival, the officers observed the home to be in
“deplorable” condition. One officer reported that “there was animal feces throughout the home,
there was a strong odor, and cockroaches fell from the door when they were opened.” A Child
Protective Services (CPS) worker also observed DP, who “appeared to be brown and dirty, and
there were scars covering his legs and arms,” which he claimed was from scratching. The CPS
worker also learned that DP was not enrolled in school and both parents had felony convictions.
At the time, DP’s mother was imprisoned for retail fraud.

       Petitioner filed a petition for temporary custody, and after a preliminary hearing, the trial
court authorized the petition. Thereafter, DP was placed in a foster home. Over nearly two


1
    DP’s mother voluntarily relinquished her parental rights.


                                                  -1-
years, the trial court held numerous dispositional review hearings and permanency planning
hearings. Respondent’s barriers to reunification were substance abuse, domestic violence,
housing, employment, parenting skills, and mental health. Throughout the proceedings,
respondent continually failed to attend his substance abuse classes, random drug screening,
domestic violence classes, and counseling. While respondent attended almost all of his parenting
time, he often showed up intoxicated with a blood alcohol content ranging from .01 to .31. The
caseworker referred respondent to Salvation Army, which handled all requests for subsidized
housing in Kent County. At no time did respondent have adequate, stable housing. He moved
between living with his mother, a friend, and staying at the Grand Rapids Inn. Respondent never
obtained verified employment, and he continually missed his counseling appointments. Because
the caseworker and the lawyer-guardian ad litem acknowledged a bond between respondent and
DP, the trial court gave respondent over two years to comply with his parent-agency agreement.
However, on July 13, 2017, the trial court ordered DHHS to initiate termination proceedings due
to respondent’s lack of progress and DP’s need for a resolution. The trial court held a
termination hearing on December 27, 2017, but respondent had still not rectified any of the
barriers that led to removal, and the trial court concluded there was sufficient evidence to find
statutory grounds for termination and that the best-interest factors weighed in favor of
termination. The trial court entered a termination order on January 4, 2018.

                                  II. REASONABLE EFFORTS

        Respondent argues DHHS failed to provide reasonable efforts for reunification because
his caseworker did not take sufficient actions to aid in his effort to obtain housing. We disagree.

        To preserve an issue as to whether reasonable efforts for reunification were made, a
respondent must raise the issue when the services are offered. In re Frey, 297 Mich. App. 242,
247; 824 NW2d 569 (2012). Where a respondent fails to timely “object or indicate that the
services provided to [him or her] were somehow inadequate,” the issue is not preserved. Id.
Respondent failed to object or otherwise indicate that the services provided to him were
somehow inadequate, and therefore, the issue is unpreserved. This Court reviews a preserved
issue regarding reasonable efforts for clear error, In re Fried, 266 Mich. App. 535, 542-543; 702
NW2d 192 (2005), but unpreserved issues are reviewed for “plain error affecting substantial
rights,” In re Utrera, 281 Mich. App. 1, 8-9; 761 NW2d 253 (2008). “[A]n error affects
substantial rights if it caused prejudice, i.e., it affected the outcome of the proceedings.” Id. at 9.

        “When a child is removed from a parent’s custody, the agency charged with the care of
the child is [usually] required to report to the trial court the efforts made to rectify the conditions
that led to the removal of the child.” In re Plump, 294 Mich. App. 270, 272; 817 NW2d 119
(2011). “The adequacy of the petitioner’s efforts to provide services may bear on whether there
is sufficient evidence to terminate a parent’s rights.” In re Rood, 483 Mich. 73, 89; 763 NW2d
587 (2009) (citation omitted). “[A trial] court is not required to terminate parental rights if the
State has not provided to the family of the child . . . such services as the State deems necessary
for the safe return of the child to the child’s home.” Id. at 104 (quotation marks and citation
removed). “While the [service provider] has a responsibility to expend reasonable efforts to
provide services to secure reunification, there exists a commensurate responsibility on the part of
respondents to participate in the services that are offered.” In re Frey, 297 Mich. App. at 248.
Moreover, the service provider is only required to offer reasonable services; it has no duty to

                                                 -2-
provide every possible service. See MCL 712A.18f(1); In re Terry, 240 Mich. App. 14, 27-28;
610 NW2d 563 (2000).

         The child was removed from the home in October 2015. Thereafter, respondent received
a parent-agency agreement, wherein he was to obtain adequate housing. At every dispositional
review hearing and permanency planning hearing, the caseworker discussed respondent’s
housing situation. He was referred to Salvation Army, the gateway organization to obtaining any
subsidized housing in Kent County. Throughout the two years leading up to the termination
hearing, respondent moved between living with his mother, a friend, and a motel. As the trial
court noted at the termination hearing, at no time during the proceedings did respondent have
consistent, appropriate housing. He was referred to Salvation Army and was eventually placed
on a waiting list for Section 8 housing. While reasonable efforts must be made, petitioner was
not mandated to provide every possible service. Simply because respondent was on a waiting list
at the time of the termination hearing does not prove he was denied reasonable efforts; in fact, it
tends to demonstrate that respondent actually was provided adequate services. The trial court did
not err when it concluded reasonable efforts were made and terminated respondent’s parental
rights.

        Even if somehow petitioner failed to provide reasonable efforts to find housing,
respondent has not shown plain error affecting his substantial rights. The inability for
respondent to obtain housing was only part of a larger problem—his inability to stay sober,
obtain employment, or complete any of the other services offered. The trial court actually
concluded that respondent failed to overcome every other barrier that lead to removal, including
his substance abuse problems, employment, domestic violence, mental health, and parenting
skills. Failure to obtain housing was only a small portion of the trial court’s decision to
terminate respondent’s parental rights, and any error did not affect the outcome of the lower
court proceedings.

                        III. NOTICE REQUIREMENTS UNDER ICWA

     Respondent also claims the trial court failed to abide by the notice requirements under
ICWA and MCR 2.965. We disagree.

       To preserve an issue for appellate review, it must be raised before the trial court. In re
Utrera, 281 Mich. App. at 8-9. Respondent did not claim below that the trial court failed to
follow the notice requirements under ICWA and MCR 2.965. Therefore, this issue is
unpreserved. Unpreserved issues are reviewed for plain error. In re Utrera, 281 Mich. App. at 8-
9. “To avoid forfeiture under the plain error rule, three requirements must be met: 1) the error
must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the plain error affected
substantial rights.” In re VanDalen, 293 Mich. App. 120, 135; 809 NW2d 412 (2011) (quotation
marks and citation omitted).

        MCR 3.965(B)(2) provides that at the preliminary hearing “[t]he court must inquire if the
child or either parent is a member of an Indian tribe.” In this case, the preliminary hearing
transcript is not part of the record because respondent filed with this Court a motion to file less
than the complete transcript, which was granted “unless further directed by the Court.” In re D
Pruitt, unpublished order of the Court of Appeals, entered March 20, 2018 (Docket No. 342267).

                                                -3-
In his motion, he indicated that a request was made to produce the preliminary hearing transcript,
but it was not available due to the court reporter’s retirement. Counsel indicated he believed that
the transcript pertained to a juvenile detention matter and would not contain “findings significant
to this [C]ourt’s review that could not otherwise be provided with the juvenile’s case record.”
Now, however, respondent claims that the trial court failed to comply with the ICWA notice
requirement at the preliminary hearing as required under MCR 3.965(B)(2). But respondent has
failed to produce the relevant transcript; therefore, we deem the issue waived. See, e.g., In re
EP, 234 Mich. App. 582, 597; 595 NW2d 167 (1999), overruled on other grounds by In re Trejo,
Minors, 462 Mich. 341, 353; 612 NW2d 407 n 10 (2000); People v Anderson, 209 Mich. App.
527, 535; 531 NW2d 780 (1995).

        Even if this issue was not waived, the only evidence respondent relies on to support his
argument that the trial court failed to make the proper inquiry is the order entered after the
preliminary hearing. In that order, the box next to Paragraph 14, which addressed Indian status,
is not checked. But the trial court would have only checked the box next to Paragraph 14 if
“[t]he child(ren) is/are Indian as defined in MCR 3.002(12).” Thus, if the trial court determined
the child was not of Indian heritage, the court would leave the box next to Paragraph 14 empty.
Accordingly, the fact that the box next to Paragraph 14 was left blank does not prove the trial
court failed to make the proper inquiries under ICWA and MCR 3.965(B)(2).

       On top of that, the trial court’s confidential file reveals respondent informed DHHS that
he had no Native American heritage. Likewise, respondent’s mother denied any Native
American heritage. And in the two years that this case was open in the lower court, respondent
never raised any issue under ICWA. Even now, respondent does not claim DP is eligible for
membership in or actually a member of an Indian tribe. See MCR 3.002(12). Nor does he
provide any proof of Indian heritage. Because respondent has waived this issue by failing to
produce the pertinent transcript and has not shown plain error affecting his substantial rights, his
claim fails.

       Affirmed.



                                                             /s/ Christopher M. Murray
                                                             /s/ Thomas C. Cameron
                                                             /s/ Anica Letica




                                                -4-